DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/argument submitted on 04/21/2022. The applicant amends claims 1, 3, 4, 12, 14, and 15. Claims 2 and 13 are canceled. The 112 rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a system for setting information about a vehicle. This judicial exception is not integrated into a practical application because the claimed invention does not claim using the information collected to perform an operation as applicant sites in the specification. The specification gives examples of setting a vehicle operator’s preferences such as the mirrors and seat. Thus, the claims fail the first prong of the 2019 Subject Matter Guidance. Independent claim 1 states in the preamble the invention is a system for setting information. The preamble doesn’t specify what information is set. The first clause within the claim is a collection vehicle that obtains data. That clause doesn’t specify what data or what a collection vehicle constitutes. The second clause identifies a server that receives data and determines whether to transform the data depending on whether the received data is applicable to the user configuration information. The clause doesn’t specify what is the configuration information of a vehicle or what is transformed. The third and final clause is a wherein clause that states user configuration information, inputted by a plurality of users through an input device, of the collection vehicle. The claim does not state how the data is used for a particulate purpose. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify using the configuration information for the purpose of setting a user preference in a vehicle. The dependent claims do not specifically identify changing a vehicles specific setting based upon a user’s preferences. The claims in total fail the second prong of the 2019 Subject Matter Guidance and are not eligible for patent protection.
Claims 12, 14 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method for setting information about a vehicle. This judicial exception is not integrated into a practical application because the claimed invention does not claim using the information collected to perform an operation as applicant sites in the specification. The specification gives examples of setting a vehicle operator’s preferences such as the mirrors and seat. Thus, the claims fail the first prong of the 2019 Subject Matter Guidance. Independent claim 12 states in the preamble the invention is a method for setting information. The preamble doesn’t specify what information is set. The first clause within the claim is a collection vehicle that obtains data. That clause doesn’t specify what data or what a collection vehicle constitutes. The second and third clauses identify a server that receives data and determines whether to transform the data depending on whether the received data is applicable to the user configuration information. The clauses don’t specify what is the configuration information of a vehicle or what is transformed. The fourth and final clause is a wherein clause that states user configuration information, inputted by a plurality of users through an input device, of the collection vehicle. The claim does not state how the data is used for a particulate purpose. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify using the configuration information for the purpose of setting a user preference in a vehicle. The dependent claims do not specifically identify changing a vehicles specific setting based upon a user’s preferences. The claims in total fail the second prong of the 2019 Subject Matter Guidance and are not eligible for patent protection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 , 3 – 12, and 14 - 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scheufler US 2018/0018179.
As per claim 1, A system for setting information about a vehicle, the system comprising: 
a collection vehicle configured to obtain data; (Scheufler paragraph 0025 discloses, “The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100.” The clause doesn’t identify when the collection begins or what data is collected, therefore, the art of record collects outside the vehicle and inside the vehicle. The clause also doesn’t state whether the collection vehicle is a vehicle separate from the vehicle the system for setting information is located.) and 
a server configured to receive the data from the collection vehicle, to determine whether the received data is applicable to user configuration information of a new vehicle, and to determine whether to transform the data depending on whether the received data is applicable to the user configuration information of the new vehicle, (Scheufler paragraph 0023 discloses, “Additionally, in some examples, the vehicle downloads profiles of potential occupants from a cloud-based server.” and paragraph 0033 discloses, “Additionally, ECUs 208 may receive personalized data from the preboot control unit 112 downloaded from an external server. For example, the engine control unit may receive optimization parameters that match the driver's preferences, or the autonomy unit may receive map data corresponding to planned routes. The camera control unit includes hardware and software to perform object recognition, facial recognition, and/or other recognition based on other biometric features (e.g., iris, retina, gait, height, body mass, etc.). and paragraph 0029) 4, As per claim 2, The system of claim 1, wherein the data includes user configuration information, inputted by a plurality of users, of the collection vehicle. (Scheufler paragraph 0029 discloses, “In the illustrated example, the memory 216 includes a profile database 218 to store the profiles of potential occupants downloaded by the preboot control unit 112.” The clause doesn’t specify when the data is stored in a database.)
wherein the data includes user configuration information, inputted by a plurality of users through an input device, of the collection vehicle. (Scheufler paragraph 0023 discloses, “The preboot control unit 112 of the illustrated example establishes the first zone 120 and the second zone 122. In some examples, the preboot control unit 112 defines the first zone 120 with sensors that determine whether the object in the first zone 120 is a user within a set of known users. Additionally, in some examples, the preboot control unit 112 defines the second zone 122 with sensors that identify the user from within the set of known users. The preboot control unit 112 defines the zones 120 and 122 with the range detection sensors 104, the wireless nodes 106, the passive key fob scanner 108 and/or the cameras 110, singly or in combination. For example, the preboot control unit 112 may define the first zone 120 using the passive key fob scanner 108 and the second zone using the cameras 110. In such an example, the key fob 128 detected by the passive key fob scanner 108 may be associated with a known of users. Upon detection of an approaching potential occupant (e.g., the person 126) in the first zone 120, the preboot control unit 112 begins to boot the infotainment system (e.g., the operating system, applications instantiated by the operating system, etc.) and/or the ECUs (e.g., the engine control unit, the brake control module, transmission control unit, etc.). The ECUs and applications instantiated by the infotainment system are booted based on prioritization factors, such as (i) total time to boot (e.g., the longer boot time, the higher the priority), (ii) power consumption (e.g., the higher the power consumption, the higher priority) and (iii) quantity of data to be downloaded (e.g., the larger the quantity, the higher the priority). Additionally, in some examples, the preboot control unit 112 downloads, via the on-board communications platform 102, the profiles of potential occupants from a cloud-based server. The profiles of potential occupants may include (a) people identified as being an occupant of the vehicle 100 before, (b) people that, during enrollment on the application on the mobile device, specify the vehicle 100, and/or (c) a list maintained by the owner of the vehicle 100.” And paragraph 0026 discloses, “The enrollment process collects data about the person 126 associated with the mobile device 124, such as schedules, geographic coordinates, travel history, etc. Additionally, in some examples, during the enrollment process, the mobile device 124 collects biometric data from the corresponding person 126 that may be used by the preboot control unit 112 to identify the occupants of the vehicle.” The clause doesn’t state with particularity configuration information. The art of record states for example a key fob that allows the system to identify who the occupants may be and a then configure the vehicle to their preferences.)
2. (Cancelled)
As per claim 3, The system of claim 1, wherein the user configuration information of the collection vehicle or the new vehicle includes configuration information respectively set for a plurality of electronic devices located in the collection vehicle or the new vehicle. (Scheufler paragraph 0024 discloses, “When the driver and/or the occupants are identified, the preboot control unit 112 tailors the systems (e.g., seat position, steering column position, mirror position, temperature setting, radio presets, etc.) of the vehicle 100 based on the downloaded profiles of the identified occupants. Additionally, the preboot control unit 112 downloads, via the on-board communications platform 102, tailored information for applications executing on the infotainment system.” And paragraph 0026 discloses, “The enrollment process collects data about the person 126 associated with the mobile device 124, such as schedules, geographic coordinates, travel history, etc. Additionally, in some examples, during the enrollment process, the mobile device 124 collects biometric data from the corresponding person 126 that may be used by the preboot control unit 112 to identify the occupants of the vehicle.”)
As per claim 4, The system of claim 3, wherein each of the plurality of  electronic devices is located in the collection vehicle and is controlled by a controller of the collection vehicle. (Scheufler paragraph 0025 discloses, “The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100. Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access.” The clause doesn’t specify what the electronic device. The art or record discloses a key fob that is in the location of the vehicle.” And paragraph 0026 discloses, “The enrollment process collects data about the person 126 associated with the mobile device 124, such as schedules, geographic coordinates, travel history, etc. Additionally, in some examples, during the enrollment process, the mobile device 124 collects biometric data from the corresponding person 126 that may be used by the preboot control unit 112 to identify the occupants of the vehicle.” )
As per claim 5, The system of claim 1, wherein the new vehicle transmits information about a first user and information about the new vehicle to the server, when the first user who rides in the new vehicle is recognized. (Scheufler paragraph 0036 discloses, “In some examples, the preboot control unit 112 downloads, via the on-board communications platform 102, profiles stored on an external network corresponding to possible identities of the one or more people 126 detected at block 402. Additionally, as part of the preboot, the preboot control unit 112 initializes a timer.”)
As per claim 6, The system of claim 5, wherein the server determines whether the received data is applicable to first user configuration information of the first user riding in the new vehicle depending on whether first user configuration information of the first user riding in the collection vehicle that is a same model as the new vehicle is included in the data, when the server receives the information about the first user and the information about the new vehicle from the new vehicle. (Scheufler paragraph 0025 discloses, “In the illustrated example, the preference distinguisher 114 learns the preferences of the occupants using statistical algorithms and confidence thresholds. The preference distinguisher 114 tracks preferences for systems of the vehicle 100 and application information (e.g., frequently checks sports scores, but not news headlines) and links the preferences to the corresponding profile of the occupant. Additionally, the preference distinguisher 114 tracks the occupancy of the vehicle based on the day, the time of day, calendar and social networking application entries on the paired mobile devices 124, etc. to learn the different potential occupants for the vehicle 100. The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100. Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access. In such a manner, when the vehicle 100 preboots, the preboot control unit 112 downloads and presents the tailored data according to the preferences of the particular occupant. For example, if an occupant access email data and sports score data, but not news data, upon preboot, the preboot control unit 112 downloads and presents email data and sports score data.” The system is located in any vehicle and thus is not determinative of what model of vehicle the occupant enters. The art of record may be used in any model of vehicle equipped with the system)
As per claim 7, The system of claim 6, wherein the server determines that the data is applicable to the first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the same model as the new vehicle is included in the data, and the server transmits the data, determined as being applicable to the first user configuration information of the first user riding in the new vehicle, to the new vehicle. (Scheufler paragraph 0025 discloses, “In the illustrated example, the preference distinguisher 114 learns the preferences of the occupants using statistical algorithms and confidence thresholds. The preference distinguisher 114 tracks preferences for systems of the vehicle 100 and application information (e.g., frequently checks sports scores, but not news headlines) and links the preferences to the corresponding profile of the occupant. Additionally, the preference distinguisher 114 tracks the occupancy of the vehicle based on the day, the time of day, calendar and social networking application entries on the paired mobile devices 124, etc. to learn the different potential occupants for the vehicle 100. The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100.”)
As per claim 8, The system of claim 6, wherein the server determines that the data is not applicable to the first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the same model as the new vehicle is not included in the data, and the server determines whether first user configuration information of the first user riding in the collection vehicle that is a different model from the new vehicle is included in the data. (Scheufler paragraph 0025 discloses, “Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access. In such a manner, when the vehicle 100 preboots, the preboot control unit 112 downloads and presents the tailored data according to the preferences of the particular occupant. For example, if an occupant access email data and sports score data, but not news data, upon preboot, the preboot control unit 112 downloads and presents email data and sports score data.”)
As per claim 9, The system of claim 8, wherein the server transforms the data such that the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is applicable to the first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is included in the data, and the server transmits the transformed data to the new vehicle. (Scheufler paragraph 0025 discloses, “Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access. In such a manner, when the vehicle 100 preboots, the preboot control unit 112 downloads and presents the tailored data according to the preferences of the particular occupant. For example, if an occupant access email data and sports score data, but not news data, upon preboot, the preboot control unit 112 downloads and presents email data and sports score data.”)
As per claim 10, The system of claim 8, wherein the server determines whether second user configuration information of a second user riding in the collection vehicle that is the same model as the new vehicle is included in the data, when the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is not included in the data. (Scheufler paragraph 0013 discloses, “The occupants are distinguished (e.g., between the driver and the passengers) and identified in response to entering the second zone. In some examples, when the potential occupant enters the second zone, sensors (e.g., cameras, biometric sensors, etc.) are activated to identify the occupant from a set of known potential occupants. When the driver and/or the occupants are identified, the vehicle continues to pre-boot by tailoring the infotainment system and the vehicle systems based on the downloaded profiles. In some examples, when the vehicle is autonomous, the vehicle identifies the occupants without distinguishing a driver.”)
As per claim 11, The system of claim 10, wherein the server transforms the data such that the second user configuration information of the second user riding in the collection vehicle that is the same model as the new vehicle is applicable to the first user configuration information of the first user riding in the new vehicle, when the second user configuration information of the second user riding in the collection vehicle that is the same model as the new vehicle is included in the data, and the server transmits the transformed data to the new vehicle. (Scheufler paragraph 0013 discloses, “The occupants are distinguished (e.g., between the driver and the passengers) and identified in response to entering the second zone. In some examples, when the potential occupant enters the second zone, sensors (e.g., cameras, biometric sensors, etc.) are activated to identify the occupant from a set of known potential occupants. When the driver and/or the occupants are identified, the vehicle continues to pre-boot by tailoring the infotainment system and the vehicle systems based on the downloaded profiles. In some examples, when the vehicle is autonomous, the vehicle identifies the occupants without distinguishing a driver.”’)
As per claim 12, A method for setting information about a vehicle, the method comprising: 
obtaining, by a collection vehicle, data and transmitting the obtained data to a server; (Scheufler paragraph 0025 discloses, “The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100.” The clause doesn’t identify when the collection begins or what data is collected, therefore, the art of record collects outside the vehicle and inside the vehicle.)
determining, by the server, whether the data is applicable to user configuration information of a new vehicle; (Scheufler paragraph 0029 discloses, “In the illustrated example, the memory 216 includes a profile database 218 to store the profiles of potential occupants downloaded by the preboot control unit 112.”) and 
determining, by the server, whether to transform the data depending on whether the data is applicable to the user configuration information of the new vehicle, (Scheufler paragraph 0023 discloses, “Additionally, in some examples, the vehicle downloads profiles of potential occupants from a cloud-based server.” and paragraph 0033 discloses, “Additionally, ECUs 208 may receive personalized data from the preboot control unit 112 downloaded from an external server. For example, the engine control unit may receive optimization parameters that match the driver's preferences, or the autonomy unit may receive map data corresponding to planned routes. The camera control unit includes hardware and software to perform object recognition, facial recognition, and/or other recognition based on other biometric features (e.g., iris, retina, gait, height, body mass, etc.). and paragraph 0029) 
wherein the data includes user configuration information, inputted by a plurality of users through an input device, of the collection vehicle. (Scheufler paragraph 0023 discloses, “The preboot control unit 112 of the illustrated example establishes the first zone 120 and the second zone 122. In some examples, the preboot control unit 112 defines the first zone 120 with sensors that determine whether the object in the first zone 120 is a user within a set of known users. Additionally, in some examples, the preboot control unit 112 defines the second zone 122 with sensors that identify the user from within the set of known users. The preboot control unit 112 defines the zones 120 and 122 with the range detection sensors 104, the wireless nodes 106, the passive key fob scanner 108 and/or the cameras 110, singly or in combination. For example, the preboot control unit 112 may define the first zone 120 using the passive key fob scanner 108 and the second zone using the cameras 110. In such an example, the key fob 128 detected by the passive key fob scanner 108 may be associated with a known of users. Upon detection of an approaching potential occupant (e.g., the person 126) in the first zone 120, the preboot control unit 112 begins to boot the infotainment system (e.g., the operating system, applications instantiated by the operating system, etc.) and/or the ECUs (e.g., the engine control unit, the brake control module, transmission control unit, etc.). The ECUs and applications instantiated by the infotainment system are booted based on prioritization factors, such as (i) total time to boot (e.g., the longer boot time, the higher the priority), (ii) power consumption (e.g., the higher the power consumption, the higher priority) and (iii) quantity of data to be downloaded (e.g., the larger the quantity, the higher the priority). Additionally, in some examples, the preboot control unit 112 downloads, via the on-board communications platform 102, the profiles of potential occupants from a cloud-based server. The profiles of potential occupants may include (a) people identified as being an occupant of the vehicle 100 before, (b) people that, during enrollment on the application on the mobile device, specify the vehicle 100, and/or (c) a list maintained by the owner of the vehicle 100.” And paragraph 0026 discloses, “The enrollment process collects data about the person 126 associated with the mobile device 124, such as schedules, geographic coordinates, travel history, etc. Additionally, in some examples, during the enrollment process, the mobile device 124 collects biometric data from the corresponding person 126 that may be used by the preboot control unit 112 to identify the occupants of the vehicle.” The clause doesn’t state with particularity configuration information. The art of record states for example a key fob that allows the system to identify who the occupants may be and a then configure the vehicle to their preferences.)
13. (Cancelled)
As per claim 14, The method of claim 13claim 12, wherein the user configuration information of the collection vehicle or the new vehicle includes control values user configuration information respectively set for a plurality of controlled electronic devices located in the collection vehicle or the new vehicle. (Scheufler paragraph 0024 discloses, “When the driver and/or the occupants are identified, the preboot control unit 112 tailors the systems (e.g., seat position, steering column position, mirror position, temperature setting, radio presets, etc.) of the vehicle 100 based on the downloaded profiles of the identified occupants. Additionally, the preboot control unit 112 downloads, via the on-board communications platform 102, tailored information for applications executing on the infotainment system.”)
As per claim 15, The method of claim 14, wherein each of the plurality of controlled electronic devices includes an electronic device which is located in the collection vehicle and is controlled by a controller of the collection vehicle. (Scheufler paragraph 0025 discloses, “The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100. Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access.)
As per claim 16, The method of claim 12, further comprising: transmitting, by the new vehicle, information about a first user and information about the new vehicle to the server, when the first user who rides in the new vehicle is recognized. (Scheufler paragraph 0036 discloses, “In some examples, the preboot control unit 112 downloads, via the on-board communications platform 102, profiles stored on an external network corresponding to possible identities of the one or more people 126 detected at block 402. Additionally, as part of the preboot, the preboot control unit 112 initializes a timer.”)
As per claim 17, The method of claim 16, further comprising: determining, by the server, whether first user configuration information of the first user riding in the collection vehicle that is a same model as the new vehicle is included in the data, when the server receives the information about the first user and the information about the new vehicle from the new vehicle. (Scheufler paragraph 0025 discloses, “In the illustrated example, the preference distinguisher 114 learns the preferences of the occupants using statistical algorithms and confidence thresholds. The preference distinguisher 114 tracks preferences for systems of the vehicle 100 and application information (e.g., frequently checks sports scores, but not news headlines) and links the preferences to the corresponding profile of the occupant. Additionally, the preference distinguisher 114 tracks the occupancy of the vehicle based on the day, the time of day, calendar and social networking application entries on the paired mobile devices 124, etc. to learn the different potential occupants for the vehicle 100. The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100. Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access. In such a manner, when the vehicle 100 preboots, the preboot control unit 112 downloads and presents the tailored data according to the preferences of the particular occupant. For example, if an occupant access email data and sports score data, but not news data, upon preboot, the preboot control unit 112 downloads and presents email data and sports score data.” The system is located in any vehicle and thus is not determinative of what model of vehicle the occupant enters. The art of record may be used in any model of vehicle equipped with the system)

As per claim 18, The method of claim 17, further comprising: determining, by the server, that the data is applicable to first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the same model as the new vehicle is included in the data; and transmitting, by the server, the data, determined as being applicable to the first user configuration information of the first user riding in the new vehicle, to the new vehicle. (Scheufler paragraph 0025 discloses, “In the illustrated example, the preference distinguisher 114 learns the preferences of the occupants using statistical algorithms and confidence thresholds. The preference distinguisher 114 tracks preferences for systems of the vehicle 100 and application information (e.g., frequently checks sports scores, but not news headlines) and links the preferences to the corresponding profile of the occupant. Additionally, the preference distinguisher 114 tracks the occupancy of the vehicle based on the day, the time of day, calendar and social networking application entries on the paired mobile devices 124, etc. to learn the different potential occupants for the vehicle 100. The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100.”)
As per claim 19, The method of claim 17, further comprising: determining, by the server, that the data is not applicable to the first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the same model as the new vehicle is not included in the data; and determining, by the server, whether first user configuration information of the first user riding in the collection vehicle that is a different model from the new vehicle is included in the data. (Scheufler paragraph 0025 discloses, “Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access. In such a manner, when the vehicle 100 preboots, the preboot control unit 112 downloads and presents the tailored data according to the preferences of the particular occupant. For example, if an occupant access email data and sports score data, but not news data, upon preboot, the preboot control unit 112 downloads and presents email data and sports score data.”’)
As per claim 20, The method of claim 19, further comprising: transforming, by the server, the data such that the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is applicable to the first user configuration information of the first user riding in the new vehicle, when the server determines that the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is included in the data; and transmitting, by the server, the transformed data to the new vehicle. (Scheufler paragraph 0025 discloses, “Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access. In such a manner, when the vehicle 100 preboots, the preboot control unit 112 downloads and presents the tailored data according to the preferences of the particular occupant. For example, if an occupant access email data and sports score data, but not news data, upon preboot, the preboot control unit 112 downloads and presents email data and sports score data.”’)
As per claim 21, The method of claim 19, further comprising: determining, by the server, whether second user configuration information of a second user riding in the collection vehicle that is the same model as the new vehicle is included in the data, when the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is not included in the data. (Scheufler paragraph 0013 discloses, “The occupants are distinguished (e.g., between the driver and the passengers) and identified in response to entering the second zone. In some examples, when the potential occupant enters the second zone, sensors (e.g., cameras, biometric sensors, etc.) are activated to identify the occupant from a set of known potential occupants. When the driver and/or the occupants are identified, the vehicle continues to pre-boot by tailoring the infotainment system and the vehicle systems based on the downloaded profiles. In some examples, when the vehicle is autonomous, the vehicle identifies the occupants without distinguishing a driver.”)
As per claim 22, The method of claim 21, further comprising: transforming, by the server, the data such that the second user configuration information of the second user riding in the collection vehicle that is the same model as the new vehicle is applicable to the first user configuration information of the first user riding in the new vehicle when the second user configuration information of the second user riding in the collection vehicle that is the same model as the new vehicle is included in the data; and transmitting, by the server, the transformed data to the new vehicle. (Scheufler paragraph 0013 discloses, “The occupants are distinguished (e.g., between the driver and the passengers) and identified in response to entering the second zone. In some examples, when the potential occupant enters the second zone, sensors (e.g., cameras, biometric sensors, etc.) are activated to identify the occupant from a set of known potential occupants. When the driver and/or the occupants are identified, the vehicle continues to pre-boot by tailoring the infotainment system and the vehicle systems based on the downloaded profiles. In some examples, when the vehicle is autonomous, the vehicle identifies the occupants without distinguishing a driver.”)

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. The applicant submits arguments and amendments. Examiner thanks applicant for work, however, the claims are still abstract and anticipated by the art of record.
	With respect to applicant’s arguments regarding the sec. 101 rejections. The claims still do not identify what the collection of the information is used for. The applicant sites to the specification examples and embodiments for which the invention may be applied e.g. setting a seat position, setting a mirror position, or some other user preference. However, the claims do not specifically claim setting a feature of a vehicle based upon the information collected. The claims do not state with particularity performing any type of tangible real-world physical operation. The claim features are collecting “configuration information” and determining that information is applicable to a user. Example 40 claim 2 of the subject matter guidance shows an example of an invention being abstract. Example 40 claim 1 is more detailed an applied in a meaningful way. The determination of abstract is fact and case specific and, in this case, the claims are not applied in a practical application.
	With respect to applicant’s arguments regarding the sec. 112 rejection. The rejection is withdrawn.
	With respect to applicant’s arguments regarding the art of record. The art of record anticipates the claimed invention as the claimed invention is functional operations and not specific structural features. The art of record performs the operations of a collection vehicle, the operator’s vehicle, collecting specific information identifying the future occupant of a vehicle. The vehicle then determines the what features of the vehicle to change based upon the operator’s preferences. The art of record discloses the functional operations and performs the functions claimed by the applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666